Name: 2006/297/EC: Commission Decision of 20 April 2006 amending Decision 2006/274/EC concerning certain protection measures relating to classical swine fever in Germany (notified under document number C(2006) 1652) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 2007-05-08; 2006-04-21

 21.4.2006 EN Official Journal of the European Union L 108/31 COMMISSION DECISION of 20 April 2006 amending Decision 2006/274/EC concerning certain protection measures relating to classical swine fever in Germany (notified under document number C(2006) 1652) (Text with EEA relevance) (2006/297/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Outbreaks of classical swine fever have occurred in Germany. (2) Commission Decision 2006/274/EC of 6 April 2006 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 2006/254/EC (2) was adopted in order to maintain and extent the measures taken by Germany pursuant to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (3). In particular, given the animal health risk linked to trade of live pigs, the movement of pigs from and to holdings situated within the areas situated in Annex I thereof has been submitted to rules stricter than those provided for in Directive 2001/89/EC. (3) Germany provided information that animal welfare problems arise in keeping the pigs in certain holdings in the surveillance zones where the prohibition on the movement of pigs is maintained. (4) It is therefore appropriate that the German authorities may authorise removal of pigs from a holding within a surveillance zone under the conditions provided for in Directive 2001/89/EC and Commission Decision 2002/106/EC of 1 February 2002 approving a Diagnostic Manual establishing diagnostic procedures, sampling methods and criteria for evaluation of the laboratory tests for the confirmation of classical swine fever (4). (5) Decision 2006/274/EC should be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/274/EC is amended as follows: In Article 2, the following third paragraph is added: 3. By way derogation from paragraph 1(a) the competent authority may authorise the direct transport of pigs from a holding situated within a surveillance zone to a designated holding in which no pigs are present and which is situated within the same surveillance zone, provided that:  this movement takes place in accordance with the conditions laid down in Article 11, paragraphs (1) point (f) and (2) Directive 2001/89/EC;  the examinations provided for in Chapter IV (D) (2) of the Annex to Decision 2002/106/EC have been completed with negative results on the holding from which the pigs are dispatched. The German authorities shall record the above movements and inform immediately the Commission thereof in the Standing Committee on the Food Chain and Animal Health. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 99, 7.4.2006, p. 36. (3) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (4) OJ L 39, 9.2.2002, p. 71. Decision as amended by Commission Decision 2003/859/EC (OJ L 324, 11.12.2003, p. 55).